              Case 19-10289-LSS       Doc 1537-2    Filed 03/09/20   Page 1 of 10




                                         EXHIBIT A

                                            Order




US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS           Doc 1537-2        Filed 03/09/20       Page 2 of 10



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x Re: Docket No. __

            ORDER APPROVING STIPULATION AND AGREEMENT
        PERMITTING IMERYS TALC CANADA INC. TO MAKE PAYMENTS
    TO IMERYS TALC AMERICA, INC. FOR NON-DEBTOR PROFESSIONAL FEES

        Upon the motion (the “Motion”)2 of the debtors and debtors in possession in the above-

captioned cases (collectively, the “Debtors”) for entry of an order (this “Order”) approving the

Stipulation and Agreement Permitting Imerys Talc Canada Inc. to Make Payments to Imerys Talc

America, Inc. for Non-Debtor Professional Fees, a copy of which is attached hereto as Exhibit 1

(the “Stipulation”), all as more fully set forth in the Motion; and due and sufficient notice of the

Motion having been provided under the particular circumstances, and it appearing that no other or

further notice need be provided; and the Court having jurisdiction to consider the Motion and the

relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334; and consideration of the

Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b); and that

this Court may enter a final order consistent with Article III of the United States Constitution; and

venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and the Court having

found and determined that the relief requested in the Motion is in the best interests of the Debtors,

their estates and creditors, and any parties in interest; and that the legal and factual bases set forth



1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.
2
        Capitalized terms used but not defined in this Order have the meanings used in the Motion.


US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS         Doc 1537-2      Filed 03/09/20     Page 3 of 10



in the Motion establish just cause for the relief granted herein; and after due deliberation thereon

and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

                 1.       The Motion is GRANTED to the extent set forth herein.

                 2.       The Stipulation, attached hereto as Exhibit 1, is approved.

                 4.       The Parties and their officers and agents are authorized and directed to

execute, deliver, implement and fully perform any and all obligations, instruments, documents and

papers and to take any and all actions reasonably necessary or appropriate to consummate and fully

execute the Stipulation and effectuate its terms.

                 6.       This Court shall retain jurisdiction over any and all issues arising from or

related to the implementation and interpretation of the Stipulation or this Order.




                                                    2
US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS       Doc 1537-2   Filed 03/09/20   Page 4 of 10




                                          EXHIBIT 1

                                          Stipulation




US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS           Doc 1537-2        Filed 03/09/20       Page 5 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
                                                  1
IMERYS TALC AMERICA, INC., et al.,                           : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
------------------------------------------------------------ x
                STIPULATION AND AGREEMENT PERMITTING
             IMERYS TALC CANADA INC. TO MAKE PAYMENTS TO
      IMERYS TALC AMERICA, INC. FOR NON-DEBTOR PROFESSIONAL FEES

        This stipulation and agreement (the “Stipulation”) is entered into by and among Imerys

Talc America, Inc. (“ITA”) and Imerys Talc Canada Inc. (“ITC”), each a debtor and debtor in

possession in the above-captioned cases, and Richter Advisory Group Inc., in its capacity as the

information officer appointed by the Canadian Court (as defined below) (the “Information

Officer” and, together with ITA and ITC, the “Parties”). The Parties have agreed that ITC will

make payments to ITA on account of the Non-Debtor Professional Fees (as defined below), subject

to the terms and conditions set forth below:

                                                RECITALS

        A.       On February 13, 2019 (the “Petition Date”), ITA, ITC and Imerys Talc Vermont,

Inc. (collectively, the “Debtors”) filed voluntary petitions in the United States Bankruptcy Court

for the District of Delaware (the “Bankruptcy Court”) commencing cases (the “Chapter 11

Cases”) for relief under title 11 of the United States Code (the “Bankruptcy Code”). The Chapter




1
        The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada
Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, Georgia 30076.

                                                      2
US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS        Doc 1537-2     Filed 03/09/20     Page 6 of 10




11 Cases are jointly administered for procedural purposes only pursuant to Rule 1015(b) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

        B.       On February 20, 2019, ITC, as the “foreign representative” acting on behalf of the

Debtors’ estates, commenced an ancillary proceeding (the “Canadian Proceeding”) under the

Companies’ Creditors Arrangement Act (Canada), R.S.C. 1985, c. C-36 as amended, in the Ontario

Superior Court of Justice (Commercial List) (the “Canadian Court”) in Ontario, Canada. The

Canadian Court appointed the Information Officer to report to the Canadian Court regarding the

Chapter 11 Cases and matters relevant to the Canadian Proceeding.

        C.       On April 24, 2019, the Bankruptcy Court entered the Final Order Under 11 U.S.C.

§105(a), 345, 363, 503(b), and 507(a), Fed. R. Bankr. P. 6003 and 6004, and Del. Bankr. L. R.

2015-2 (I) Authorizing Continued Use of Existing Cash Management System, Including

Maintenance of Existing Bank Accounts, Checks, and Business Forms, (II) Authorizing

Continuation of Existing Deposit Practices, (III) Approving the Continuation of Intercompany

Transactions, and (IV) Granting Superpriority Administrative Expense Status to Certain

Postpetition Intercompany Claims [Docket No. 428] (the “Final Cash Management Order”).

Pursuant to the Final Cash Management Order, intercompany claims arising after the Petition Date

between ITA and ITC are accorded superpriority administrative expense status.

        D.       Over the course of the Chapter 11 Cases, the Debtors have incurred, and continue

to incur, professional fees and expenses related to the administration of the Chapter 11 Cases

(the “Professional Fees”), including the fees and expenses of professionals retained by the official

committee of tort claimants (the “TCC Professional Fees”) and professionals retained by the legal

representative for future talc personal injury claimants (the “FCR Professional Fees” and,

together with the TCC Professional Fees, the “Non-Debtor Professional Fees”).



                                                 3
US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS        Doc 1537-2      Filed 03/09/20    Page 7 of 10




        E.       For purposes of administrative convenience only, ITA, on behalf of itself and the

other Debtors, has paid, and continues to pay, the Professional Fees as they become due. ITC has

reimbursed, and intends to continue to reimburse, ITA for one-third of the fees and expenses of

professionals retained by the Debtors related to the administration of the Chapter 11 Cases. To

date, the Parties have not come to an agreement on what payments, if any, ITC should make to

ITA in respect of ITA’s payment of the Non-Debtor Professional Fees on behalf of the Debtors.

        F.       In order to alleviate potential liquidity constraints arising from ITA’s payment of

all Non-Debtor Professional Fees during the Chapter 11 Cases, the Parties desire to reach an

agreement regarding payment by ITC to ITA in connection with such Non-Debtor Professional

Fee payments.

                                          AGREEMENT

        1.       ITC is authorized and directed to pay funds totaling $3,450,000 (USD) to ITA,

reflecting approximately (i) 33.33% of FCR Professional Fees and (ii) 26.5% of TCC Professional

Fees paid by ITA through February 28, 2020 (the “Initial ITC Payment”).

        2.       Upon request from ITA, to the extent ITC holds sufficient funds and with the

consent of the Information Officer at least four calendar days in advance of the payment, ITC shall

also be authorized and directed to pay ITA on a periodic basis for (i) 33.33% of FCR Professional

Fees and (ii) 26.5% of TCC Professional Fees paid by ITA after February 28, 2020.

        3.       Upon agreement of the Parties, ITC may pay ITA for Non-Debtor Professional Fees

paid by ITA in excess of the percentages specified in Paragraphs 1 and 2.

        4.       The Initial ITC Payment and any subsequent payments made pursuant to Paragraph

2 and/or Paragraph 3 above (together with the Initial ITC Payment, the “ITC Payments”) shall be

accorded superpriority administrative expense status (an “ITC Superpriority Claim”) in



                                                  4
US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS       Doc 1537-2       Filed 03/09/20     Page 8 of 10




accordance with the Final Cash Management Order; provided, however that any ITC Superpriority

Claim arising in connection with this Stipulation shall be considered satisfied in full and

extinguished, and ITA shall have no obligation to return or otherwise refund any ITC Payments,

upon confirmation of a plan of reorganization that provides for payment in full of allowed general

unsecured claims of ITC (collectively, “ITC General Unsecured Claims”). For the avoidance of

doubt, ITC General Unsecured Claims do not include claims that are: (i) entitled to priority under

section 507(a) of the Bankruptcy Code, (ii) talc-related personal injury claims (including, without

limitation, indirect talc personal injury claims), or (iii) any claim against a Debtor held by another

Debtor or non-Debtor affiliate.

        5.       For the avoidance of doubt, nothing contained herein, including the Parties’

agreement with respect to any ITC Superpriority Claim, shall be considered (i) a determination,

admission, waiver or settlement of any obligation of ITC to reimburse ITA for Non-Debtor

Professional Fees paid by ITA for the benefit of all Debtors or (ii) an acknowledgement or finding

as to the correct percentage allocation of ITC’s liability for any Professional Fees, including Non-

Debtor Professional Fees, incurred by the Debtors in connection with the Chapter 11 Cases.

Nothing contained herein shall prohibit ITA from seeking reimbursement from ITC on account of

any Professional Fees paid on ITC’s behalf.

        6.       This Stipulation may be executed in counterparts, each of which shall be deemed

an original but all of which together shall constitute one and the same instrument. A signature

transmitted by facsimile or other electronic copy shall be deemed an original signature for purposes

of this Stipulation.




                                                  5
US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS         Doc 1537-2       Filed 03/09/20   Page 9 of 10




        7.       This Stipulation contains the entire agreement by and among the Parties with

respect to the subject matter hereof, and all prior understandings or agreements, if any, are merged

into this Stipulation.

        8.       The undersigned counsel hereby attest that they are duly authorized by their

respective clients to enter into this Stipulation.

        9.       This Stipulation may be changed, modified, or otherwise altered in a writing

executed by the Parties to this Stipulation. Oral modifications are not permitted.

        10.      This Stipulation shall be effective immediately upon approval by the Bankruptcy

Court and recognition by the Canadian Court.

        11.      This Stipulation is expressly subject to and contingent upon its approval by the

Bankruptcy Court and recognition by the Canadian Court. If the Bankruptcy Court does not

approve, or the Canadian Court does not recognize, this Stipulation, this Stipulation shall be null

and void.

        12.      The Bankruptcy Court shall retain jurisdiction to hear any matters or disputes

arising from or relating to this Stipulation.




                                                     6
US-DOCS\114337642.1RLF1 23061026v.1
              Case 19-10289-LSS       Doc 1537-2    Filed 03/09/20   Page 10 of 10




SO STIPULATED:

    /s/ Amanda R. Steele                              /s/ Kathryn Esaw

    RICHARDS, LAYTON & FINGER, P.A.                   AIRD & BERLIS LLP

    Mark D. Collins (No. 2981)                        Kathryn Esaw
    Michael J. Merchant (No. 3854)                    Brookfield Place
    Amanda R. Steele (No. 5530)                       181 Bay Street, Suite 1800
    Brett M. Haywood (No. 6166)                       Toronto, Ontario Canada M5J 2T9
    One Rodney Square                                 Telephone: (416) 865-4707
    920 North King Street                             Email: kesaw@airdberlis.com
    Wilmington, DE 19801
    Telephone: (302) 651-7700                         Counsel for the Information Officer
    Facsimile: (302) 651-7701
    Email: collins@rlf.com
           merchant@rlf.com
           steele@rlf.com
           haywood@rlf.com

    - and -

    LATHAM & WATKINS LLP

    Jeffrey E. Bjork (admitted pro hac vice)
    Kimberly A. Posin (admitted pro hac vice)
    Helena G. Tseregounis (admitted pro hac vice)
    355 South Grand Avenue, Suite 100
    Los Angeles, California 90071-1560
    Telephone: (213) 485-1234
    Facsimile: (213) 891-8763
    Email: jeff.bjork@lw.com
             kim.posin@lw.com
             helena.tseregounis@lw.com

    - and -


    Richard A. Levy (admitted pro hac vice)
    330 North Wabash Avenue, Suite 2800
    Chicago, Illinois 60611
    Telephone: (312) 876-7700
    Facsimile: (312) 993-9767
    E-mail: richard.levy@lw.com

    Counsel for Debtors and Debtors-in-Possession


                                              7
US-DOCS\114337642.1RLF1 23061026v.1
